Citation Nr: 1805082	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent from September 6, 2013 to August 31, 2015 [exclusive of the period December 23, 2013 through February 28, 2014 during which a temporary grant of 100 percent disability was in place], in excess of 30 percent from September 1, 2015 through July 11, 2017, and in excess of 60 percent from July 12, 2017 forward for arteriosclerotic heart disease, status post pacemaker, to include whether the reduction from 60 percent to 30 percent from September 1, 2015 through July 11, 2017 was proper.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from March 1958 to January 1962 and from March 1963 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were last before the Board in February 2017, at which time the Board remanded them for further development.  The Board finds that the remand directives have been substantially complied with, but for reasons discussed below, a further remand is required, save for the matter of whether the reduction from 60 percent to 30 percent for arteriosclerotic heart disease, status post pacemaker, was proper.

The issues of entitlement to a disability rating in excess of 60 percent from September 6, 2013 forward, for arteriosclerotic heart disease, status post pacemaker, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The reduction of the disability rating for the Veteran's arteriosclerotic heart disease, status post pacemaker, from 60 percent to 30 percent for the period of September 1, 2015 through July 11, 2017, was improper as adequate improvement under the ordinary conditions of life and work had not been objectively demonstrated.  


CONCLUSION OF LAW

Restoration of the 60 percent rating for the Veteran's service-connected arteriosclerotic heart disease, status post pacemaker, for the period of September 1, 2015 through July 11, 2017, is warranted. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.2, 4.1 - 4.14, 4.104, DC 7018-7011 (2017); see, Tucker v. Derwinski, 2 Vet. App. 201 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Rating Reductions Law and Analysis

In general, the standard to be applied to a rating reduction decision depends on how long the rating has been in effect.  When a rating has continued at the same rating level for five years or more, the underlying VA examination supporting a reduction must be at least as complete as the VA examination that formed the basis for the original rating, and there must be a finding that the condition at issue is not likely to return to its previous level.  38 C.F.R. § 3.344 (a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be made if the evidence indicates that it is reasonably certain that improvement of the underlying injury or condition will be maintained under the "ordinary conditions of life."  38 C.F.R. § 3.344 (a).  However, if a rating level has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344 (a) and (b) are inapplicable.  38 C.F.R. § 3.344 (c).  In such cases, reexamination need only show actual improvement for a reduced rating to be appropriate.  See id.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82   1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also, Brown v. Brown, 5 Vet. App. 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, if the VA examination report justifying the rating reduction is inadequate, the reduction cannot be upheld.  See, Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened. A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue. See, Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

Here, the Veteran was service connected for his arteriosclerotic heart disease and granted a 30 percent disability rating, effective March 1982.  An increased disability rating of 60 percent was granted, effective September 6, 2013, followed by a temporary increase to 100 percent, effective December 2013.  The 60 percent rating was reinstated, effective March 2014, and was reduced to 30 percent, effective September 2015.  An increased disability rating of 60 percent was granted, effective July 2017.

An October 2013 stress echocardiogram from Asheville Cardiology Associates resulted in a METs level of 4.6, solely due to his arteriosclerotic heart disease.  A left ventricular ejection fraction of greater than 55 percent with mild left ventricular hypertrophy was noted.

The Veteran was afforded a VA heart examination in February 2015.  The examiner noted that the Veteran's VA claims file was not reviewed.  Diagnoses of old myocardial infarction, heart block, implanted cardiac pacemaker, and sick sinus syndrome were noted.  The Veteran denied any further syncopal episodes after his pacemaker placement, but did report easy fatigability.  The Veteran reported "very mild exertional dyspnea when he walks uphill" and that he "usually walks under one mile at a time."  It was noted that continuous medication is required for control of the Veteran's heart condition.  It was further noted that he has not had congestive heart failure, but has had arrhythmia (intermittent bradycardia) and had a pacemaker implanted in December 2013.  The examiner noted that in February 2013, an interview-based METs test showed a METs level of 5-7, with the Veteran reporting dyspnea and fatigue.  The examiner also noted that an October 2013 exercise stress test showed an ejection fraction of greater than 55 percent.  The Board notes that, after a thorough review, no February 2013 interview-based METs test has been associated with the claims file.

A March 2015 addendum to the February 2015 VA heart examination notes the current documentation from a private physician shows that, since his pacemaker placement, the Veteran has improved energy and no racing heart.  It was further noted that the Veteran denied fatigue, fainting spells, and muscle aches, and now walks 30 minutes per day.  Based on this, the examiner noted that calculated METs is 5-7, as per the documented physical activities.

The Veteran was afforded a VA heart conditions examination in July 2017.  Diagnoses of arteriosclerotic heart disease and implanted cardiac pacemaker were noted.  Upon examination, evidence of cardiac hypertrophy and cardiac dilation were noted.  It was noted that an October 2013 Echo stress test showed the Veteran achieved 4.6 METs before being terminated due to fatigue.  It was noted that the test did not show ischemia.  The Veteran's interview-based METs level was 3-5 and noted as being consistent with activities such as light yard work, lawn mowing, and brisk walking.  The examiner noted that the exercise stress test most accurately reflects the Veteran's current cardiac functional level.  The examiner then noted that the METs level noted above is not due solely to the claimed cardiac condition and that an estimated 5-7 METs, consistent with walking one flight of stairs, golfing, lawn mowing, and heavy yard work, was due solely to the claimed cardiac condition.  The examiner noted that the lack of ischemia indicates the METs limitation was due to a source other than the Veteran's heart, and most likely is due to aging and deconditioning.  It was noted that the Veteran's heart condition impacts his ability to work in vigorous exertion.  The examiner then noted that the Veteran's pacemaker was not the result of arteriosclerotic heart disease and should not be linked to that condition.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Importantly, for musculoskeletal claims, the RO and by extension the examiner must consider functional loss such as less or more movement than normal, weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. §§ 4.2; 4.45.

On review, the Board notes that an October 2013 stress echocardiogram from Asheville Cardiology Associates revealed a METs level of 4.6, solely due to his heart condition.  A left ventricular ejection fraction of greater than 55 percent with mild left ventricular hypertrophy was noted.  The Board notes that neither the February 2015 nor July 2017 VA examiners indicated that there was any medical contraindication for performing stress-based METs testing, and instead relied on interview-based METs testing.  The Board also notes that the 2015 VA examiner indicated they did not review the VA claims file.  The Board further notes that a July 2017 echocardiogram at the VA examination showed an ejection fraction of 45 percent.  

Nonetheless, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  The Board finds that such an improvement is not shown in this case.  Accordingly, because the examination that provided the basis for the reduction was not adequate, the March 2015 rating decision reducing the Veteran's arteriosclerotic heart disease, status post pacemaker, disability rating from 60 percent to 30 percent was improper, and is restored to 60 percent for the period of September 1, 2015 through July 11, 2017.


ORDER

Reduction of the disability rating for the Veteran's arteriosclerotic heart disease, status post pacemaker, was improper, and restoration of the 60 percent rating effective from September 1, 2015 through July 11, 2017, is therefore granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran maintains that he is entitled to a disability rating in excess of 60 percent from September 6, 2013 to December 23, 2013, and from March 1, 24014 forward, for arteriosclerotic heart disease, status post pacemaker.

The Veteran submitted a letter to VA in November 2017 in which he stated that he was experiencing symptoms of angina and had a pending appointment with a private cardiologist.  The Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his arteriosclerotic heart disease, status post pacemaker disability.

Furthermore, the Board notes that in its February 2017 remand, it directed the AOJ to provide proper notice to the Veteran as to his claim for a TDIU, to include on an extraschedular basis.  A review of the claims file reveals this was not accomplished.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  As such, this must be remanded for the AOJ to issue the Veteran proper notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the required information under VA's duty to notify and assist. Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU, to include as on an  extraschedular basis.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary. 

2.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

3.  The AOJ should undertake appropriate development to obtain outstanding private treatment records, to include any November 2017 and subsequent, relevant to the Veteran's heart disability.  All records obtained must be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo an appropriate VA examination with an appropriate healthcare provider to assess the current manifestations and severity of his arteriosclerotic heart disease, status post pacemaker.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of arteriosclerotic heart disease, status post pacemaker.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

Further, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

5.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


